ADVISORY ACTION

While the after final amendment limits examined subject matter to that indicated as previously allowed, namely 14 (note a period is needed at the end of the claim) and 15, applicants’ request for rejoinder of claims 16-22 which are drawn to uses employing said compound/composition of claims 14-15 is not a matter of right after final where additional  consideration for compliance under 35 USC 112, pars. one and two based at the very least on the current state of the art and  the scope of uses covered is needed. Note MPEP 821.04(b) which states the following: If an amendment after final rejection that otherwise complies with the requirements of 37 CFR 1.116  would place all the elected product claim(s) in condition for allowance and thereby require rejoinder of process claims that raise new issues requiring further consideration (e.g., issues under 35 U.S.C. 101  or 35 U.S.C. 112, first paragraph), the amendment could be denied entry.
However, claims 2-10 and 12-13 are not eligible for rejoinder being drawn to subject matter outside the scope of examined subject matter and thus would remain withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624